Citation Nr: 0015847	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-03 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the reduction in the payment of the veteran's 
Department of Veterans Affairs disability compensation by 
reason of incarceration for conviction of a felony is proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active service from December 1965 to May 
1969.

This appeal arises from a March 1998 determination reducing 
the payment of the veteran's Department of Veterans Affairs 
(VA) disability compensation benefits by one-half, effective 
January 15, 1996, as he was incarcerated on November 16, 
1995, for conviction of a felony.

It is herein noted that, while the veteran has requested a 
personal hearing before the Board of Veterans' Appeals 
(Board) in Washington, D.C., as he remains incarcerated, such 
a hearing may not be scheduled.  The veteran, in a letter 
received in February 2000, indicated that his money should go 
to his children.  While this may be construed as a claim for 
apportionment of the compensation not paid to the 
incarcerated veteran, as the record shows that his children 
are of majority age, any claim for such an apportionment must 
be initiated by the veteran's children.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
originating agency.

2.  The veteran was incarcerated at an Ohio penal institution 
on November 16, 1995, following conviction of a felony.


CONCLUSION OF LAW

The one-half reduction of payments of VA disability 
compensation benefits, as of January 15, 1996, by reason of 
incarceration for conviction of a felony was proper.  38 
U.S.C.A. §§ 5107, 5313 (West 1991); 38 C.F.R. § 3.665 (1995).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue for consideration is whether the reduction in the 
payment of the veteran's VA disability compensation by reason 
of incarceration for conviction of a felony is proper.  The 
current record shows that the VA was advised in a December 
1997 notice that the veteran, on November 16, 1995, was 
incarcerated for a life sentence in an Ohio Correctional 
Facility, following his conviction for a felony offense.  
Earlier that year he had been granted a 10 percent disability 
evaluation for his service-connected right knee disability 
and as of January 1996 his rating was 10 percent.

Following a January 1998 proposal to reduce the veteran's 
compensation payments by one-half, effective January 15, 
1996, the veteran was informed in March 1998 that this 
proposal had been implemented.  The veteran's payments of VA 
disability compensation were reduced under the provisions of 
38 U.S.C.A. § 5313.  This statute provides, in pertinent 
part, that any person who is entitled to compensation and who 
is incarcerated in a federal, state or local penal 
institution for a period in excess of sixty days for 
conviction of a felony shall not be paid such compensation in 
an amount that exceeds the prescribed rate for the period 
beginning on the sixty-first day of such incarceration and 
ending on the day such incarceration ends.  In the case of a 
veteran with a service-connected disability not rated at 20 
percent or more, the prescribed rate is one half of the rate 
of compensation payable under 38 U.S.C.A. § 1114(a) (West 
1991).

The veteran's contentions relating to his commitment are 
that, although he was convicted of a felony and incarcerated 
on November 16, 1995, he did not receive a fair trial and did 
not commit the offense.  We do not have the authority to 
address the question of the validity of the veteran's 
conviction.  Rather, the Board is bound by the laws 
prescribed by Congress.  The Board finds that the law as 
written by Congress and implemented by VA regulation was 
correctly applied with respect to the veteran's incarceration 
by reason of conviction of a felony as of November 16, 1995.  
Accordingly, the reduction by one-half in the payment of the 
veteran's VA disability compensation, as of January 15, 1996, 
was proper.  38 U.S.C.A. §§ 5107, 5313; 38 C.F.R. § 3.665.


ORDER

The reduction in the payment of the veteran's VA disability 
compensation by reason of incarceration for conviction of a 
felony is proper.  The appeal is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

